Citation Nr: 1800456	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  10-00 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating for hypercoagulable state status-post left deep vein thrombosis with factor V deficiency, rated 10 percent disabling prior to October 2, 2013, and rated 40 percent disabling effective October 2, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION


The Veteran served on active duty from November 1986 to November 1989, from March 1991 to March 1992, and again from July 1992 to June 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Thereafter, in a November 2009 rating decision, the RO granted the Veteran an increased rating from 0 percent to 10 percent for his DVT left leg disability. During the pendency of this appeal, the Veteran was awarded another increased rating from 10 percent to 20 percent, effective October 2, 2013.

After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The issue on appeal was remanded by the Board in August 2013 for further development. 

In a March 2016 decision, the Board denied the Veteran's claim of entitlement to an initial increased rating in excess of 10 percent for hypercoagulable state status-post left deep vein thrombosis with factor V deficiency, prior to October 2, 2013. However, the Board granted the Veteran an increased rating of 40 percent for hypercoagulable state status-post left deep vein thrombosis with factor V deficiency, from to October 2, 2013.

The Veteran appealed the March 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court). In an August 2017 Memorandum Decision, the Court vacated the Board decision and remanded the case to the Board for further proceedings. The case has since returned to the Board

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in August 2017, the Court vacated the Board's March 2016 decision in regard to the claim on appeal. Consistent with the Court's decision, the Board finds that a supplement examination is warranted to assess the Veteran's hypercoagulable state status-post left deep vein thrombosis with factor V deficiency.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his service-connected hypercoagulable state status-post left deep vein thrombosis with factor V deficiency. All requests for records and responses must be associated with the claims folder.

2. Schedule the Veteran for an examination to determine the nature, extent, and severity of the hypercoagulable state status-post left deep vein thrombosis with factor V deficiency. The claims file should be made available to the examiner in conjunction with the examination. All necessary testing should be conducted. 

Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's disability and the severity of any and all manifestations found, to include in relation to the Veteran's skin. 

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




